DEITS, J. pro tempore,
dissenting.
After hearing all of the evidence in this case and observing the witnesses, the trial court concluded that, despite mother’s success in overcoming her substance abuse problems, she had “significant durable psychological problems” that had not been successfully treated and that required extended treatment. The trial court also found that mother continued to demonstrate poor judgment in allowing dangerous individuals to be in her home and that she has demonstrated a “significant tendency towards minimization and lack of responsibility.” Based on those findings, the trial court concluded that mother was not a viable safe parenting choice. In my view, the record fully supports the trial court’s conclusion that, at the time of the termination hearing, mother’s mental and emotional disorders rendered her incapable of providing care for K for extended periods of time and that mother’s conditions were unlikely to change within a reasonable time. Accordingly, I dissent.
The majority gives little attention to the details of the history of mother’s conduct while K was in her custody, stating that “there were a number of conditions in mother’s home that made it unsuitable for children.” 203 Or App at 642. “Unsuitable conditions” can mean many things. The details of an individual’s behavior and performance as a parent are an important consideration in a termination case. That is not to say that individuals will be damned forever by their past behavior or that they cannot and do not change and improve. However, in assessing whether sufficient improvement has occurred to allow a person to continue to act as a parent, it is necessary to understand the person’s past deficiencies as a parent and view changes and improvements in that context. Accordingly, it is critical here to fully comprehend the difficulties that mother has had as a parent, *662the cause of those difficulties, and the bases for the removal of the children from her home, in order to accurately assess whether she has presently overcome the deficiencies that made her incapable of caring for her children and required their removal.
Mother’s child K was born in 1996 and apparently lived with mother until her removal by the Department of Human Services (DHS) from her home following a police raid in June 2002. Mother’s deficiencies as a parent, however, did not begin in 2002. Prior to the time of the police raid, representatives of DHS and the local police had had numerous contacts with mother. For example, three years before, in May 1999, when K was three years old, Lincoln County police visited mother’s home in response to a disturbance call involving mother’s teenage son, D, and mother’s boyfriend. The police described the home as being in “somewhat of an unlivable condition.” The officer who visited the home said that “if something hadn’t been done really soon — it was not a livable home, especially with children.”
In July 1999, DHS contacted mother about a person living at mother’s house who was a predatory sex offender on parole who had a preference for young children. After the contact, mother asked the person to leave, apparently because he did not have a job, not because of his sex offender status.
Another example of such contacts occurred in early 2002. In February, DHS received a report that the “conditions of [mother’s] home were filth/’ and that mother was allowing homeless persons to live in the house with her and her children, which included K, her infant son J, and D. The DHS representative, Davis, found that the house was filthy. She testified that there was “garbage all over, inside and outside” and that there was rotting food in the house. She also said that there were rotting diapers in the house and that there was not a clear place to walk in the house. Davis testified that it was not possible to open the front door of the house because of all the garbage — that it was necessary to enter the house through the back door. She also found two people who appeared to be “highly intoxicated” passed out in the room of mother’s teenage son D. Apparently, those two *663individuals were using drugs and alcohol and living in the same part of the house as D. Mother was told at this time that her son D was using drugs with these persons. Davis testified that she talked to mother about the situation and that mother knew that these were inappropriate conditions for her children to be living in. Mother was also told at that time that the failure to keep inappropriate individuals out of her house could result in the removal of her children.
The testimony of a number of mother’s neighbors also confirmed the conditions at her house. They testified that the children were dirty and that they had seen K out of the house a number of times at all hours of the day and night by herself, even at 3:00 or 4:00 a.m. while parties were going on at the house. A neighbor testified that she had seen K outside by herself dressed only in a diaper in the pouring rain. After K was removed from the home, K also confirmed the chaos in the house. She told the police that lots of people visited her mother and went with mother into her bedroom and that, on a number of occasions, she had “seen her mom give herself shots in the kitchen” on “the inside of her arm.” She also told her foster mother that there was not a lot of food in the house and that she was scared to sleep there because there were no locks on the doors and there were a lot of people there who ate all of their food.
The drug raid took place in June 2002. Mother was the object of the search based on probable cause that drug activities were occurring on the property. The police found a number of persons inside the house besides mother and her children. These persons included Carney, a known drug user with a criminal history; Zimmerman; Surber, who apparently was living at the house; and Stevens, also a known drug user with a criminal history. Stevens had spent the night in a cottage behind the house with mother’s son D, who was 14 at that time. Davis, who was present at the time of the search, testified that the children were dirty and that the house was filthy from “ ‘years’ worth of filthiness.” The baby food and baby bottles had mold growing in them and were within reach of a child. K told the police at the time that she had not had any dinner or breakfast. During the search, the police found a bag in the house containing a mirror with drug residue and a baby’s pacifier. A backpack containing needles was *664found on the floor in the house and a needle was found in what at least some witnesses believed to be a child’s glove. Mother’s son D was found with a marijuana pipe in his possession and a baggie containing methamphetamine residue. D told the officers that he occasionally used methamphetamine and regularly used marijuana. He said that he got his marijuana at a state park with one of the men who was present in the house at the time of the raid and that he stole his methamphetamine from his mother’s supply.
The majority finds that, since the time of the removal of the children, mother has made significant progress in overcoming her drug and alcohol dependency. I agree that the evidence establishes that, as did the trial court. The majority goes on to conclude, however, that the record does not establish that mother’s mental health issues render her incapable of providing care for K for extended periods of time. I disagree with that conclusion. As I will discuss, the expert testimony in this record provides consistent evidence of mother’s mental health diagnoses. There is no evidence that the diagnoses are wrong, that they have changed, or that mother’s mental health issues have been successfully treated. Further, there is clear and convincing evidence that mother’s behavior and attitude, which the experts testified were symptomatic of her mental health diagnoses, continue and that that behavior and attitude continue to pose serious risks to K
The evidence demonstrates that mother has been diagnosed with long-term mental health problems that have seriously interfered with her parenting ability. Those mental health problems include post-traumatic stress disorder, anxiety disorder, and a personality disorder with obsessive-compulsive components. As the majority notes, mother was evaluated by Dr. Ewell, a psychologist, in September 2002. As Ewell explained at trial, mother’s diagnosis of post-traumatic stress disorder explains her “history of being unable to keep transients away from her residence.” He stated that persons with this diagnosis often “seek to be accepted within relationships and * * * are vulnerable to be[ing] taken advantage of.” Ewell also discussed mother’s behavior in which she pulls out her own hair. He said that mother had told others that she did that because the hair was growing in *665her brain and that she denied that she did it as a result of stress. Ewell opined that the hair pulling could be a condition called “trichotillomania,” in which a person pulls out her hair as a result of anxiety, or it could be a symptom of an obsessive-compulsive disorder or a borderline personality disorder.
Ewell reported that mother’s MMPI scores indicated that she presented a profile of a person with certain personality deficiencies:
“[A]s a relationship’s depth and closeness increase [,] their underlying hostility, egocentricity and even ruthlessness become apparent. Their ability to acquire personal insight is limited since they are psychologically unsophisticated and tend to resent suggestions that their difficulties may be even partially psychological in nature. There is a tendency to blame personal problems on others.”
(Emphasis added.) Ewell also pointed out that mother’s psychological tests suggest a personality disorder with borderline and antisocial features. He explained that people with borderline features “have difficulty staying in long-term functional relationships.” Ewell indicated that people with antisocial personality features often show poor judgment and have difficulty “being able to see the consequences of one’s behavior [or] how that behavior might have a negative influence on yourself or others in your familyf.T (Emphasis added.)
Ewell recommended that, in addition to treatment for her chemical dependency, mother needed long-term intensive individual treatment for her anxiety disorders and personality disorders. He explained that most people with her condition need years of treatment and that there would need to be at least a year of treatment on a weekly basis followed by follow-up treatment. Ewell opined that, unless both mother’s chemical dependency and her psycho/behavioral condition were treated, “relapse would be almost certain.” In his September 2002 evaluation, he said that, “[a]t this point, I do not believe [mother] would be capable of adequately providing for the children.”
Although, as noted by the majority, there were some differences in diagnosis, Ewell’s assessment of mother was, for the most part, consistent with that of Dr. Richardson, a psychologist who first saw mother in 1999. At that time, he *666authorized eight mental health sessions and said that he could have authorized more if she had followed through with the sessions, which she did not. He evaluated her again in February 2003. At that time, he concluded that, in addition to her substance dependency problems, mother had an adjustment disorder with mixed emotional features as well as an obsessive-compulsive personality disorder with narcissistic and histrionic elements. Richardson said that an obsessive-compulsive personality disorder is a personality pattern that is determined over a long period of time and that personality patterns tend to be entrenched.
Richardson explained that personality disorders affect a person’s parenting ability by creating a likelihood of “a little bit more * * * rigidity and reactivity than [is] health/’ for a child. He also diagnosed mother’s hair pulling as “trichotillomania,” which he said would require treatment for a minimum of six to nine months on a weekly basis. He said that treatment normally takes about a year. He testified that the presence of this condition suggests that “anxiety would be a part of the family lifestyle.” Both Ewell and Richardson testified that mother needed intensive mental health treatment in order to overcome her problems.
Richardson testified that the first step in a recovery program is what he called “internal motivation.” He explained that that is when a person “start [s] to realize the damage that they did to themselves and others as a result of drug and alcohol use and have taken steps to make amends to those individuals.” Contrary to the majorit/s assertions, Richardson had some awareness of mother’s progress with her chemical dependency. He testified that, when he evaluated mother in 2003, she told him that she was no longer using drugs and that her children were unaffected by her drug use.
The majority takes the position that the evidence does not show that mother’s conditions render her incapable of parenting K. It reaches that conclusion based on its view that Ewell’s and Richardson’s testimony as to her mental health conditions and the effects of those conditions on her behavior are not persuasive because their evaluations of *667mother took place some time prior to the time of the termination hearing and before mother had attained sobriety. The majority also relies strongly on the testimony of Andrews and Carroll, counselors who saw her closer to the time of trial, to support its conclusions that mother’s mental health condition no longer rendered her incapable of parenting K for extended periods of time. For the reasons that I will explain, I disagree with both of those conclusions.
To begin with, I simply do not agree that the fact that the experts’ evaluations, including their diagnoses and explanations of the effect of mother’s conditions on her behavior, occurred some time prior to the termination hearing renders them unpersuasive. It is not unusual that a mental health evaluation occurs some time before a termination hearing takes place. Evaluations of a parent’s deficiencies typically are done during the time that the appropriate agencies are assessing the nature of the person’s problems, determining what measures should be taken to assist the parent and the family and, eventually, if the assistance does not prove effective, deciding whether termination should be sought. Evaluations that occur during this process are commonly considered in termination cases. We have never required that such evaluations take place at or near the time of the termination hearing to be persuasive. Of course, the persuasiveness of an earlier evaluation depends very much on the particular facts of the case, including the substance of the diagnosis and the evidence of what has occurred since the time of the evaluation. In particular, we consider whether there is more recent expert evidence that demonstrates that the mental health evaluation was inaccurate or that the person’s mental health status has changed.
As discussed above, the testimony of the experts, Richardson and Ewell, regarding mother’s diagnoses consistently was that she had serious mental health issues that required long-term intensive treatment. There is no evidence that the diagnoses were wrong or that mother’s diagnosed mental health conditions have changed. The majority seems to believe, or at least assume, that the fact that mother did attain sobriety somehow affects the accuracy of Ewell’s and Richardson’s mental health diagnoses or, in itself, shows that mother’s mental health condition has changed. However, the *668evidence is clear that mother had dual diagnoses; both experts considered mother to have dual diagnoses of chemical dependency and mental health disorder. They also believed that it was necessary for mother to overcome both of her problems to achieve a long-term and permanent recovery. Ewell testified that treatment of one of the diagnoses without treatment of the other is “almost always ineffective” and “sets the person up for a relapse or deterioration in the future.” He reported that, unless both mother’s chemical dependence and her psycho/behavioral conditions were treated, “relapse would be almost certain.” There is no evidence that contradicts this statement.
In addition, in concluding that mother’s mental health issues no longer rendered her incapable of parenting for an extended period of time, the majority finds that mother did obtain appropriate mental health treatment and that the testimony from Andrews and Carroll shows that her mental health issues no longer render her incapable of providing adequate care for K. Again, I disagree. I would first note that the majoritys conclusion that mother obtained the mental health treatment recommended by the experts is contrary to the trial court’s finding that mother did not obtain the required mental health treatment, a finding that is directly supported by the testimony of Ewell and Richardson and by the evidence of the treatment that she did obtain.
In reaching its conclusion that mother did obtain the recommended treatment for her mental health conditions, the majority relies on testimony from Andrews, mother’s drug and alcohol counselor, and Carroll, who was a counselor with Lincoln County Health and Human Services. There are a number of problems, however, with the majoritys reliance on that testimony for that purpose.
First, the majoritys assertion that mother was receiving mental health counseling from Andrews simply is not correct. Although Andrews had some mental health training, the evidence clearly establishes that she was not acting in that capacity with respect to mother. Andrews herself testified that the services that she provided mother were for drug and alcohol counseling. She said that she was not a licensed psychologist and that she was “not certified to do *669mental health counseling.” Understandably, because she was not acting in that capacity, Andrews never discussed mother’s mental health diagnoses or the status of those diagnoses. Consequently, her testimony is of limited relevance in determining the status of mother’s diagnosed mental health condition. Further, although she spent considerable time with mother, she never saw mother interact with K, nor did she ever meet K. In addition, although Andrews expressed the view that mother was “very honest” throughout their relationship, it is apparent from her testimony that mother did not provide her with a very accurate or complete picture of her history, including her relationship with and care for her children. One example of this is that mother told Andrews that she always kept K separate and protected from the many people who were in her home. That, of course, is completely inconsistent with the evidence from DHS workers, the police, the neighbors, and K herself, of K’s unsupervised wanderings inside and outside the house and the apparent free rein that mother allowed the individuals present in her house, including drug users and sex offenders.
I also do not find Carroll’s testimony highly persuasive on the issue of whether mother’s mental health issues had resolved to the point that she could provide proper care for K. Carroll testified that she believed that mother had made significant progress, but that she was not all the way there. She said that she believed that mother had begun to accept responsibility for what had occurred with respect to her children. However, it appears that mother also did not provide Carroll with completely accurate information. For example, when asked at trial if it would cause her concern to learn that mother was denying responsibility for some of the problems in her life, Carroll said that she would be “sorry to hear that” and agreed that that would be an issue “that obviously needs some more work.”
Another area about which mother apparently did not accurately inform Carroll concerned persons who were living at her house at the time that Carroll was seeing her. There was evidence that mother’s boyfriend, Walsh, who was living with her, had some of the same difficulties as some of the individuals with whom mother had been associating. The evidence shows that Walsh had previously been involved *670with DHS on issues concerning a past relationship and his children from that relationship and that he was convicted in January 2003 of carrying a concealed weapon and possession of a controlled substance.1 Apparently, mother did not tell Carroll during her counseling sessions about Walsh’s background. She also did not tell Carroll that Stevens was living on her property.2 Carroll agreed that it “distressed” her that Walsh and Stevens were living at mother’s home and that mother did not tell her about those circumstances. She said that, had she known about Walsh’s background, she would have “been more assertive about exploring those issues with her.”
When Carroll was asked at trial what she would have told mother if she had known that a transient with a history of drug use and criminal behavior was living with her at the time that she was seeing her, she said that she would have “encouraged her to think about doing something differently.” In response to a question as to whether it would have hampered mother’s ability to get her children back, she said that it would have and that “I would have gone that direction, yeah.”
As noted above, the majority relies strongly on mother’s progress in addressing her substance abuse problems in holding that mother’s mental health issues did not render her incapable of caring for her children. While that progress is certainly commendable, as both Ewell and Richardson, as well as the trial court, recognized, that progress cannot be evaluated in a vacuum. There is, in fact, no evidence that indicates that mother’s progress with her chemical dependency problems had any direct effect on her mental health problems. Mother’s progress with her chemical dependency issues must be considered in view of mother’s other problems, in particular her mental health problems, which the experts viewed as a separate diagnosis. In that *671regard, I disagree with the majoritys suggestion that mother was not on notice that she needed mental health counseling in addition to services related to her chemical dependency. 203 Or App at 653-54. It was consistently made clear to mother as early as 1999 that she needed intensive mental health services, and she did not pursue those services that were offered to her. As late as February 2003, Richardson indicated that mother needed mental health services ranging in duration from six to 12 months. At a certain point, and especially when a small child is involved, DHS is entitled to proceed to seek termination without further specific offers of service, once a parent has rejected previous offers and shows no signs of pursuing recommended treatment.
Mother’s progress with her chemical dependency must also be viewed in the context of the evidence of her behavior. As the Supreme Court indicated in State ex rel SOSCF v. Stillman, 333 Or 135, 36 P3d 490 (2001), substance abuse rehabilitation alone is not always sufficient to establish that termination is unwarranted; all of the circumstances of the particular parent and child must be considered. In Stillman, the court suggested that, because of significant risks to the father’s children inherent in his operating a drug laboratory in his home and because of associated risks of having dangerous individuals in the home, an attempt to terminate the father’s parental rights at the time that he was arrested might have appropriately led to termination of parental rights. Id. at 148. However, because of “all that has occurred since that time,” the court concluded that the state had not carried its burden to show that the father was presently unfit. Id. Those circumstances included the following: the father had been highly successful in participating in drug rehabilitation, including seeking additional therapy beyond what was recommended; he “sincerely came to appreciate the effect that his drug use had had on his children”; and he “was addressing the deficits in his life so that he could maintain custody of the children.” Id. at 141. Moreover, other than chemical dependency, the father had no mental health problems that would interfere with his parenting ability. Id.
In contrast, here, it is evident from mother’s conduct and her testimony at trial that mother does not appreciate the effect that her drug use has had on her children, nor has *672she addressed the deficits in her life that result from her other mental health issues, including allowing inappropriate persons to be in her home. Further, unlike the father in Stillman, mother has been diagnosed with several mental health problems that interfere with her parenting ability— problems that, as noted, remain largely unresolved.
In summary, I believe that there is clear and convincing evidence of the nature of mother’s mental health issues and the manner in which these conditions affect her behavior as a parent. There is no evidence that her mental health diagnoses have changed. In addition to that, I believe that it is of great significance, as did the trial court, that the evidence shows that mother’s behavior that was symptomatic of her mental health conditions has not changed. As the trial court found, mother’s behavior supports the conclusion that her mental health issues were not resolved and apparently continued to interfere with her understanding of the risks to which her behavior exposed her children.
As discussed above, even before the drug raid occurred, mother had been told by representatives of DHS that she must not allow transient persons, particularly those with criminal records, to be at her home. Following the raid, that was a key part of the agreed-upon plan with DHS for the return of her children. Mother’s counselors and DHS representatives continued to emphasize and work with mother on the importance of that factor in obtaining the return of her children. That was one of the major focuses of the counseling that she received. Despite the emphasis on this factor, the evidence shows that such persons continued to be present in mother’s home. For example, Stevens, one of the persons who was present at the time of the drug raid and who had a criminal history, was living in mother’s home just a few weeks before the termination trial and was on the property just before the trial. He was stopped by the police a few days before the trial and gave mother’s address as his. Stevens testified that he had been living in mother’s home quite recently. Although Stevens said that he had left a few weeks before trial (not because mother had asked him to leave, but because he was on a list of persons who were not to be at mother’s house and he was concerned that his being there might interfere with mother’s ability to obtain the return of her *673children), on de novo review, I would find that the evidence establishes that he had been living there more recently. Not only did Stevens admit that he had been living at mother’s home, at trial, mother’s neighbor testified that she had seen him “today in the same street that [mother]’s house is” on and the previous night he had been “at my back fence * * * just staring.”
Mother’s failure to understand the risks that her behavior posed to her children and her unwillingness to accept responsibility for the “unsuitable conditions” continued as late as the time of the termination hearing. For example, mother explained at the termination hearing that, when representatives of DHS came out to check on the condition of the house and found two drunk people in the room where her teenage son slept, she told them that she had never seen them before and that she did not know how they got there. Another example is her explanation of why K told the police that she had seen mother put “shots in her arm.” Mother testified that she had never used a needle and that K could not have seen her do so. She explained that K had been confused and must have been talking about a toy doctor’s kit that they played with in the kitchen. She also testified at trial that she never used drugs in front of the children. However, in her interview with Ewell, K told him that she had watched mother using drugs. Ewell said that it seemed to him that this was a stressful issue for K.
Mother also testified at trial that, when she did use drugs, she was able to care for K, who was under five years old at the time. At trial, the following colloquy took place:
“Q. Who was watching [K] while you were using?
“A. Well, there — I would have somebody there. I would never leave her alone for that. And that’s why — if I may say — is that I often would go into my bedroom and close my door, and she was not allowed in.
“Q. But who was watching her while you were doing that?
“A. Well, she was old enough to be in the living room by herself, or you know, doing an activity or TV, and I went in and did my line and came back out.
*674“Q. What if there was an emergency and you were incapacitated?
“A. Doing a line isn’t like using needles, you were very accessible to an emergency if there was — she was — she’s old enough — she—it would be like if you were off doing the dishes or — going to the bathroom or anything else in the time frame.”
Further, mother testified that she did plead guilty to child neglect following the drug raid but that she was not really guilty of that. In March 2003, mother told her caseworker at the time that the drug raid had been a “setup” and that the drug paraphernalia had been planted in her house.
Despite the evidence from many sources, including her own children, of the horrible conditions at her home before the time of the children’s removal, mother asserted, as late as at the termination hearing, that her house “was not a health hazard to the children” and that, “[a]s far as the way that we lived, I think that my children were always very well taken care of as far as food, clothing. They had a place to sleep.” The majority attempts to explain away this testimony by mother by stating that she did make a general statement that she accepted some responsibility for the risk that her children were exposed to and that her testimony simply reflected “defensiveness.” 203 Or App at 655. Her specific comments, however, belie the general statement that she made and demonstrate much more than defensiveness. The comments show a very serious failure to understand and take responsibility for the risks to which she exposed her children. This continued failure by mother is completely consistent with Ewell’s description of the effects of mother’s personality disorder, namely, that she fails to see the consequences of her behavior and how that behavior can have a negative effect on herself and others.
I strongly disagree with the majority’s view that mother is an “in process” parent who may “initially fail to reckon with the potential consequences of their behavior on their children but are seeking to change their behavior to become better parents.” 203 Or App at 658. The record in this case shows that mother has failed to reach even the first step of the recovery process of a parent — namely, recognizing the *675serious consequences of his or her behavior to their children. It is clear that she does not understand or is not willing to accept the effect that her drug use has had on her children, nor has she addressed some of the most serious problems in her life in terms of her other mental health issues, including allowing inappropriate persons to be in her home. Further, unlike the father in Stillman, mother has been diagnosed with several mental health problems that interfere with her parenting ability — problems that, as noted, remain largely unresolved.
The majority also expresses the view that the record does not demonstrate that mother’s conduct and condition have been seriously detrimental to K because K appears to be all right despite the circumstances that she was subjected to in mother’s care. In order to establish that the termination of parental rights is appropriate, however, it is not necessary to show that a child has already suffered cognizable harm. Termination may be warranted if the parent’s conduct or condition place a child at sufficient risk of harm. See State ex rel SOSCF v. Blum, 175 Or App 447, 456, 28 P3d 1231 (2001), rev den, 333 Or 399 (2002).
The majority also emphasizes that the state must prove that mother’s condition was detrimental to K’s welfare at the time of the termination hearing. I believe that the state met that burden. Mother’s continued inability to keep dangerous individuals away from her home, knowing how critical doing so was to her being able to obtain custody of K, and her apparent continuing belief that she could take proper care of a small child while using drugs illustrate the risk of harm to K’s welfare at the time of trial.
The evidence here shows that, prior to their removal from mother’s care, the children were at a significant risk of harm. The fact that K at least does not appear to have been harmed by the circumstances does not establish that she was not subjected to a serious risk of harm. Ewell testified that, based on his evaluation of K, if she were returned to mother’s home and things were to “blow up again,” that could have an adverse effect on K.
In addition to the fact that, based on my review of this record, I find that there is clear and convincing evidence *676to support termination of mother’s parental rights, I also believe that this is a case where the credibility of the witnesses is quite important and that we should give considerable deference to the trial court, which had the opportunity to observe the witnesses firsthand. State ex rel Juv. Dept. v. Boren, 105 Or App 599, 601, 806 P2d 149 (1991). Here, the trial court, after hearing all of the evidence and observing the witnesses, was very clear in its view that, despite mother’s sobriety, her “deficiency of judgment” regarding dangerous individuals has not significantly improved nor has her tendency to minimize or rationalize risks that her behavior creates for herself and her children. The trial court found that mother has “significant durable psychological problems which will require extended treatment,” that mother has not successfully obtained treatment, and that, at the time of trial, she was not a “viable safe parenting choice.”
For all of the above reasons, I would hold that there is clear and convincing evidence establishing that mother’s long-term mental and emotional difficulties are of such a nature and duration that they render her incapable of providing care for K for extended periods of time, that reintegration into mother’s home is improbable due to conduct and conditions that are not likely to change, and that it is in the best interests of K to terminate mother’s parental rights. This is not a case where we have a theoretical diagnosis and must speculate as to the effect of the condition on a person’s parenting performance. Here, there is evidence that clearly demonstrates the detrimental effect of the condition on the person’s parenting skills and its effect on and the risk that it poses to her children. I agree with the trial court that mother’s parental rights should be terminated and would affirm the trial court. Accordingly, I respectfully dissent.

 Walsh testified that he was wrongly convicted of the possession charge because the methamphetamine found in the pocket of his pants was not his.


 The majority disputes that Stevens was living on mother’s property because Stevens apparently was living in a cottage that was not part of the house. 203 Or App at 656 n 11. The evidence demonstrates, however, that the cottage was on her property and functioned as part of the living space on the property. Mother’s teenage son, D, apparently used the cottage as his bedroom.